Citation Nr: 1029707	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status 
post total left knee replacement, for the period from December 1, 
2007 to the present.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.  During the hearing, the Veteran 
submitted additional evidence and waived initial RO consideration 
of this new evidence.  The Board accepts this additional evidence 
for inclusion in the record.  See 38 C.F.R. § 20.800 (2009).

The record reflects that during the pendency of the appeal, the 
RO rendered a rating decision in March 2007 granting a temporary 
total evaluation for replacement of the left knee pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5055.  This temporary total 
evaluation is effective from October 3, 2006 until November 30, 
2007.  Thus, for that period, there remain no allegations of 
errors of fact or law for appellate consideration.  Beginning 
December 1, 2007, the RO tentatively assigned a 30 percent 
disability rating, the minimum rating for post-operative knee 
replacement under Diagnostic Code 5055; it is this 30 percent 
rating that is the subject of the appeal.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' Claims 
(Court) held that a TDIU claim is part of an increased disability 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the rating 
assigned for a disability, the claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, during the Veteran's 
May 2010 hearing, he asserted that he was unable to work as a 
result of medications he was taking for his service-connected 
disabilities.  As such, the issue of a TDIU is before the Board 
as part and parcel of the Veteran's claim.

The issue of a higher rating for the Veteran's service-
connected right knee disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the period from December 1, 2007 to the present, the evidence 
of record does not show that the Veteran's service-connected left 
knee disability was manifested by chronic residuals consisting of 
severe painful motion or weakness in the affected extremity; 
ankylosis; extension limited to 30 degrees or more; or impairment 
analogous to nonunion of the tibia or fibula with loose motion, 
requiring a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-
connected status post left knee replacement, for the period from 
December 1, 2007 to the present, are not met.  38 USCA §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in November 
2006, May 2008, and November 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in September 2009.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

In Dingess/Hartman the Court found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the November 2006 and November 2008 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of any notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, the 
Board finds that the notice requirements pertinent to the issue 
on appeal have been met.

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this issue have been requested and 
obtained and VA examinations provided.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination of the issue decided.  There has been substantial 
compliance with all pertinent VA laws and regulations and to move 
forward with this claim would not cause any prejudice to the 
Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including during flare-ups.  The guidance provided under 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing limitation of 
motion should be considered.  However, the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board observes that the Veteran has indicated that his 
service-connected left knee disorder is manifested by pain.  
However, the Board's focus, in light of the regulatory criteria 
mentioned above and below, is whether there is such additional 
impairment due to the complaints of pain so as to warrant ratings 
in excess of those already in effect.

Factual Background and Analysis

Historically, the Veteran was granted service connection for a 
residual scar, status post medial meniscectemy of the left knee 
in an October 1971 rating decision and awarded a noncompensable 
disability rating, effective August 10, 1971, the day after his 
discharge from active duty.  In an October 1972 rating action, 
the disability rating for status post medial meniscectomy with 
chondromalacia and subluxation was increased from noncompensable 
to 10 percent, effective July 13, 1972.  In a February 1976 
rating decision, the disability rating for status post medial 
meniscectomy with chondromalacia and subluxation, left patella, 
was increased from 10 percent to 20 percent, effective January 
10, 1974.  

In October 2006, the Veteran filed this claim for a higher rating 
after undergoing a left knee replacement a few weeks before.  In 
a March 2007 rating decision, the Veteran received a 100 
temporary total evaluation for a one month period following this 
surgery.  38 C.F.R. § 4.30.  He also was assigned a 100 percent 
rating for one year following the expiration of this period, 
i.e., until November 30, 2007, in accordance with Diagnostic Code 
5055.  38 C.F.R. § 4.71a.  This decision also assigned the 
Veteran 30 percent disability rating, effecting December 1, 2007.

According to Diagnostic Code 5055, for a total knee replacement, 
a 100 percent rating will be assigned for one year following the 
surgery.  With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, a 60 percent rating 
is warranted.  Intermediate degrees of residuals weakness, pain 
or limitation of motion will be rated by analogy to diagnostic 
codes 5256, 5261, or 5262, with a minimum rating of 30 percent 
being assigned.  38 C.F.R. § 4.71a, Code 5055.  

The Board notes that, as indicated in the preceding paragraph, 
the provisions of Diagnostic Code 5055 for total knee replacement 
does not provide for consideration of Diagnostic Code 5257 
(recurrent subluxation or instability), 5260 (limitation of 
flexion), or any other diagnostic code not specifically 
referenced therein.

For ankylosis of the knee at a favorable angle, flexion between 
10 and 20 degrees, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Flexion between 20 degrees and 45 
degrees warrants a 50 percent rating.  Extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees or more, warrants 
a 60 percent rating.  

Limitation of extension to 30 degrees warrants a 40 percent 
rating.  A 50 percent rating requires that extension be limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Nonunion of the tibia and fibula, with loose motion, requiring a 
brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Full range of motion of the knee consists of 0 degrees extension 
and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Private medical records from Cape Cod Hospital and the Mayflower 
Rehabilitation Center, dated in October 2006, show that the 
Veteran underwent a left knee replacement on October 3, 2006, and 
a week of inpatient physical therapy after his hospital 
discharge.  According to information in the claims file the 
Veteran returned to work as a bus driver on December 1, 2006 
after undergoing more outpatient physical therapy after surgery.  

The December 2007 VA examiner noted that the Veteran walked with 
a very slight limp, had good posture, and a good gait.  The 
Veteran was reported to be able to withstand his knee 0 to 180 
degrees, six times without any pain, weakness, fatigue, or lack 
of endurance.  Flexion was to 145 degrees four times with no 
pain, weakness, fatigue, or lack of endurance.  The medial 
collateral ligament, however, appeared to be lax.  There was 
approximately a 0.5 cm. movement anterior, posterior, and slide 
test was slightly positive at this point of the joint movement.  
There was said to be no pain involved with any of these 
activities.  The examiner noted that the Veteran had some 
discomfort on prolonged standing with his new left knee, but 
there was no evidence of recent swelling.  He did not use any 
assistive devices.  The examiner noted that the Veteran was 
certainly unable to work at his usual construction job, but 
routine daily activities were not compromised.  The Veteran was 
said to be able to drive an automobile.  There was no particular 
pain with motion of the joint space at the time of this 
examination and repetitive uses did not increase any pain, 
weakness, fatigue, or lack of endurance.  The examiner opined 
that the left knee appeared to be stable with the noted weakness 
in the medial collateral ligament.  

A September 2008 VA medical record noted that the Veteran's knees 
hurt, were sore all the time, and that pain kept the Veteran up 
at night.  

The same examiner who conducted the December 2007 VA examination 
also examined the Veteran's left knee replacement, right knee, 
and back disorders in April 2009.  Concerning the left knee, the 
VA examiner noted no palpable tenderness and full extension four 
times with no pain, weakness, fatigue, or lack of endurance.  
There was good strength resistant flexion and extension noted.  
It was also noted that the knee could be fully flexed to 140 
degrees four times with no pain, weakness, fatigue, or lack of 
endurance.  The VA examiner also noted the Veteran did not have 
any apparent complaints following his left knee replacement 
surgery and that his occupation as a school bus driver was not 
affected nor his activities of daily living.  

During his May 2010 Board hearing, the Veteran testified that his 
left knee was replaced in October 2006.  He said that his right 
knee was replaced in March 2010 and that he was to undergo a 
second left knee replacement in approximately September 2010 when 
his right knee had healed (see transcript at pp. 3, 12, 17).  

The Veteran testified that his left knee had never been right 
since his replacement surgery in October 2006 because he still 
had a lot of discomfort, pain and swelling (see transcript at pp. 
6-7).  The Veteran conceded that he had no problems with the 
muscles or with physical therapy and similar matters and that the 
pain was not worse after surgery than before (see transcript at 
pp. 6-8).  

During the hearing the Veteran's representative asserted that the 
April 2009 VA examination was inadequate, apparently because the 
examiner failed to note the Veteran was going to need either his 
left and/or right knee replaced in the near future.  The Veteran 
also testified that he felt the left knee joint's range of motion 
had been improperly tested during the last VA examination.  
Further, he claimed that the reported flexion measurement to 140 
degrees four times with no pain, and assertions in the report of 
no palpable tenderness about the left knee, were simply not true 
(see transcript at pp. 9-12).  The Veteran conceded that the VA 
examiner had attempted to get him to do some exercises during the 
examination and that the Veteran was not able to do those 
exercises (see transcript at p. 11).  

The Veteran also testified that he felt that his left knee was 
now worse than when evaluated at the time of the April 2009 VA 
examination.  For example, he noted that during physical therapy 
subsequent to his right knee replacement surgery earlier this 
year he was told that he had "overcompensated" for the new 
right knee and caused a loose and "floating" upper plate to 
develop in the left knee (see transcript at p. 16).  The Veteran 
also asserted that the April 2009 examiner did not discuss that 
he would need a new left knee replacement.

During the hearing, the Veteran submitted private medical 
evidence from Cape Cod Internal Medicine, dated from January 2010 
to March 2010, which revealed a right total knee replacement on 
March 8, 2010.  The record was left open for 60 days after the 
hearing to permit the Veteran and his representative to submit 
additional evidence to substantiate their claims the Veteran's 
left knee had worsened after the replacement of his right knee 
and that another left knee replacement would have to be 
undertaken as a result.  The Veteran asserted that this 
information would demonstrate that the April 2009 VA examination 
had not been adequate.    

Additional evidence was submitted, but it concerned entirely the 
right knee.  As no additional medical evidence has been submitted 
that would show chronic residuals consisting of severe painful 
motion or weakness in the left knee since the right knee 
replacement earlier this year, the Board does not find the 
Veteran's testimony credible that he now meets the rating 
criteria that supports a 60 percent disability rate or that the 
April 2009 VA examination was inadequate.  For instance, the 
Veteran has asserted that the April 2009 examiner failed to 
mention anything about the need for another left knee 
replacement, but none of the medical evidence he has submitted 
substantiates this assertion.

Based on the evidence of record, the Board finds that a rating in 
excess of 30 percent for status post total left knee replacement, 
for the period from December 1, 2007 to the present, is not 
warranted.  The Veteran's left knee was not manifested by chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity; ankylosis; extension limited to 30 degrees or 
more; nor impairment analogous to nonunion of the tibia or fibula 
with loose motion, requiring a brace.  For example, the Veteran 
had full extension in both the December 2007 and April 2009 VA 
examinations.  He reported no pain at either examination, though 
the Veteran had some discomfort with prolonged standing noted in 
the 2007 examination.  Some laxity in the medial collateral 
ligament also was noted in the 2007 examination.  In the 
subsequent April 2009 VA examination good strength resistant 
flexion and extension were noted and that the Veteran did not 
have any apparent complaints.  There was no further mention of 
any ligament laxity.  Both examinations show the Veteran had no 
pain, swelling, or giving away or locking of his left knee and no 
longer used any assistive devices, such as a cane.  The Board 
notes that the Veteran also testified that his pain post-surgery 
was not as bad as the pain he suffered before surgery.  Both 
examination reports noted that the left knee did not cause the 
Veteran any pain, weakness, fatigability, or incoordination. 

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent under Diagnostic Codes 5055, 5256, 5261, or 
5262.  There is no showing of severe painful motion or weakness 
in the left knee, no ankylosis, no limited extension and no 
showing of nonunion of the left tibia and fibula that required a 
brace.  

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several Diagnostic Codes; however, the critical element in 
permitting the assignment of several ratings under various 
Diagnostic Codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2009) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).  For 
example, separate ratings may be assigned for a knee disability 
under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98.  However, as noted above, the provisions of Diagnostic Code 
5055 for total knee replacement do not provide for consideration 
of these diagnostic codes.  

In this case, the record does reflect the Veteran has a residual 
scar of the left knee from surgery.  However, the Veteran has not 
been assigned a separate compensable rating for this scar, and 
the record does not reflect he satisfies the criteria for such a 
separate rating.  

For example, a December 2006 VA examination showed a non-tender, 
slightly hyperpigmented and well healed scar on the left knee 
measuring 13 cm. in length.  The more recent 2007 and 2009 VA 
examinations did not note the scar.  Moreover, the scar was 
nonadherent, and no significant deformities or abnormalities were 
noted.  In short, the left knee scar is not deep, shown to cause 
limitation of motion or to cover an area of 6 square inches or 
greater.  Thus, the criteria for a compensable rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 are not 
satisfied.  In addition, the Veteran is not shown to have a 
superficial scar measuring 144 square inches or greater to 
warrant a compensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7802.  Finally, the postoperative scars are not shown to be 
unstable with frequent loss of skin over either scar, 
demonstrably painful on examination, or resulting in limitation 
of function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  Moreover, limitation of motion was already considered in 
evaluating the overall left knee disability.  As such, evaluation 
of the residual scar on that basis would be in violation of the 
prohibition against pyramiding found at 38 C.F.R. § 4.14.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2009).  See DeLuca, supra.  As was previously discussed, the 
Veteran does not experience any limitation of motion due to pain 
and instability was not present in the left knee for the period 
under review.  In view of the VA examination findings in 2007 and 
2009 showing no signs of pain, weakness, fatigue, or lack of 
endurance with repetitive range of motion testing, there is no 
basis upon which to assign a higher level of disability based on 
38 C.F.R. §§ 4.40 and 4.45.  While the Veteran testified to more 
pain than reported by the VA examiner, it is noteworthy that he 
conceded that his pain was worse before knee replacement surgery 
than subsequently.  

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a rating in excess of 30 
percent for his service-connected status post total left knee 
replacement, for the period from December 1, 2007 to the present.  
The benefit sought on appeal for this claim, therefore, is 
denied.

ORDER

Entitlement to a rating in excess of 30 percent for status post 
total left knee replacement, for the period from December 1, 
2007, to the present, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
remaining issue on appeal.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

As indicated in the Introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In Rice, the Court held that TDIU is part and parcel to 
a claim for an increased rating when the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which the increased rating 
is sought.  Id. at 445.

In the present case, the RO has granted one period of a total 100 
percent disability and may grant another such period if the left 
knee is again replaced and/or for replacement of the right knee.  
Thus, for those periods, the issue of entitlement to TDIU is or 
will be moot.  However, the RO also has denied a rating in excess 
of 30 percent for the Veteran's service-connected left knee 
disability from December 1, 2007 until the present.  The record 
reflects that in his May 2010 Board hearing the Veteran testified 
that he did not work at all anymore because he has been on pain 
medication (see transcript at pp. 19-20).  The Veteran, 
therefore, has raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once 
a Veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider a total 
rating for compensation based upon individual unemployability).  
Accordingly, the RO/AMC should examine whether a TDIU is 
warranted for the period from December 1, 2007 to the present.

In this regard, the RO/AMC should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU 
component of the increased rating claim.  This letter should 
notify the Veteran and his representative of any information or 
lay or medical evidence not previously provided that is necessary 
to substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a 
Veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The record shows that the appellant is not working.  At the 
present time, however, the Veteran is in receipt of service 
connection for his status post left knee replacement, rated as 30 
percent disabling; for internal derangement of the right knee, 
rated as 10 percent disabling; for his lumbosacral strain, rated 
as 10 percent disabling; for tinnitus, rated as 10 percent 
disabling; and for bilateral hearing loss, rated as 
noncompensable.  At present, the Veteran has a combined rating 
totaling 50 percent though this figure might increase when the 
referred issue of a higher rating for his right knee replacement 
is adjudicated.  Accordingly, the TDIU claim should be remanded 
for proper notice and development and possible consideration of 
referral for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to a TDIU.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act of 2000 
(VCAA), the RO/AMC will comply with any 
directives of the Veterans Benefits 
Administration.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  

2.  The RO/AMC will review the Veteran's 
claims file and shall take such additional 
development action as it deems proper with 
respect to the claim for a TDIU, including 
the conduct of any appropriate VA 
employability examinations and/or social 
and industrial surveys, and consideration 
of submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for 
extra-schedular consideration, if 
appropriate.  

3.  The RO/AMC will then readjudicate the 
Veteran's TDIU claim, to include whether 
referral of this matter for extra-
schedular consideration is warranted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


